DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 11,084,723 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 15-19 are allowed.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-14 directed to an invention non-elected without traverse.  Accordingly, claims 1-14 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a composition C comprising at least 99.80% by weight of LiFSI relative to the 3 of less than or equal to 200 ppm; is allowable over the prior art.
In Applicant’s response, Applicant argued that Sato does not disclose or render obvious the purity of the composition of LiFSI. Applicant argued that Sato, while having a concentration step performed at temperatures ranging from 30C to 150C, explicitly discloses that fluorosulfonyl imide salts do not have excellent heat resistance. Therefore, heating the salts at high temperatures and long durations decreases the yield of the product, thereby resulting in increased production costs ([0008] of Sato). Applicant additionally noted that Sato teaches those skilled in the art that when the alkali metal salts of fluorosulfonyl imide are exposed to high temperatures they begin to decompose ([0074] of Sato); thus generating impurities. 
Applicant further argued that those skilled in the art would have expected that when the salt of Example 2.1 in Sato was concentrated at temperatures above 120C, the salt would have decomposed at a higher rate and produced more by-products. Applicant emphasizes that those skilled in the art generally know that when a solution is exposed to higher temperatures, the reaction rate of side-reactions increases. Therefore, since Example 2.1 uses butyl acetate as the organic solvent, concentrating the resulting butyl acetate solution of lithium bis(fluorosulfonyl)imide at higher temperatures (temperatures above 100C) would have been expected to increase the decomposition of the salt. Additionally, concentration the resulting butyl acetate solution of lithium bis(fluorosulfonyl)imide at higher temperatures would have also increased the decomposition of butyl acetate into acetic acid, therefore leading to further degradation of the bis(fluorosulfonyl)imide salt (see paragraphs 9-10 of the Expert Declaration). 3 and FSO3NH2 within the recovered imide salt. 
The Examiner notes that these arguments are considered persuasive. That the increased temperatures would have resulted increased generation of impurities, increased impurities lead to increasing decomposition of the salt and generation of acetic acid, further reducing the purity of the salt and increasing the contaminant of LiFSO3. Therefore, Sato does not appear capable of generating the claimed LiFSI salt (of at least 99.80% by weight) with a mass content of LiFSO3 of less than or equal to 200 ppm while keeping between 5 ppm and 45 ppm by mass of water.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The best prior art is considered to be Sato et al. (US 2013/0068991). While Sato is concerned with the generation and purity of LiFSI salt (abstract), Sato does not appear capable of generating the claimed LiFSI salt (of at least 99.80% by weight) with a mass content of LiFSO3 of less than or equal to 200 ppm while keeping between 5 ppm and 45 ppm by mass of water, for the reasons stated above. Therefore, Sato does not disclose or render obvious the claim limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JACOB BUCHANAN/             Examiner, Art Unit 1725                 

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725